Citation Nr: 0702752	
Decision Date: 01/30/07    Archive Date: 02/06/07

DOCKET NO.  05-00 286A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Memphis, 
Tennessee


THE ISSUE

Entitlement to payment or reimbursement for the cost of 
medical expenses incurred on August 3, 2004, at a non-VA 
hospital.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel



INTRODUCTION

The veteran had active service from May 1967 to July 1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2004 by the 
Department of Veterans Affairs (VA) Medical Center (VAMC) in 
Memphis, Tennessee.  

The appeal is REMANDED to the VA Medical Center (VAMC), in 
Memphis, Tennessee.  VA will notify the appellant if further 
action is required.


REMAND

The veteran seeks reimbursement for cost of medical expenses 
incurred on August 3, 2004, at a non-VA hospital.  The 
evidence of record does not contain any treatment records 
from the hospital, however.  These must be obtained.  

Additionally, the spare record indicates that the veteran is 
service connected at 100 percent for a psychiatric disorder.  
It is unclear whether this is a permanent rating.  This 
information must be obtained and associated with the file in 
order to determine the governing regulation for this claim.  

Accordingly, the case is REMANDED for the following action:

1. Obtain medical records from St. 
Bernard's Medical Center, dating on 
August 3, 2004.  All responses or 
evidence received must be associated with 
the claims file.

2.  Determine whether the veteran's 100 
percent rating for his service-connected 
psychiatric disorder has been determined 
to be permanent.  Also, determine whether 
he is enrolled in the VA health care 
system, whether he received VA care in 
the 24-month period prior to August 3, 
2004, and whether he meets the other 
Millennium Health Care Act criteria.  

3.  Readjudicate the issue on appeal 
under 38 U.S.C.A. §§ 1725 and 1728.  If 
the determination remains unfavorable to 
the veteran, he should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with 
the claims file since the last statement 
of the case.  The veteran should be 
afforded the applicable time period in 
which to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


